Pee Curiam,
This proceeding in the court below was for a decree for specific performance of a parol contract made by decedent with petitioner for the conveyance or devise to the latter, in consideration of services rendered, of a lot of ground with a house thereon erected in the borough of Dunmore, Lackawanna county.
The evidence on the part of petitioner showed that he was a nephew of deceased; that his uncle was an old man, and childless ; that for years the nephew, at request of the uncle, had rendered valuable services to his uncle in the management of considerable business connected with the latter’s estate. Further, that the uncle had declared to several third persons, that he was going to give the house and lot to his nephew Peter, because he rendered him valuable services. It was further *150shown, that the nephew had made valuable improvements to the property, had married and moved into the house with his wife and was in possession when the uncle died. There is no question but that the nephew for a number of years faithfully performed valuable services for the uncle at the latter’s request. Nor is there any doubt that the uncle often acknowledged to others the value of these services and declared his intention of compensating him; to several he said he would give to him or deed to him this house. But this proceeding for specific performance of a parol contract to convey land involves no question as to the value of the services nor of an intention to convey or devise in the future. Still this proof while it might be sufficient to maintain assumpsit on a quantum meruit falls short of that required to meet our statute of frauds and therefore will- not sustain a decree for specific performance. An intention announced to others to compensate the nephew in the future is not sufficient. As is said in Edwards v. Morgan, 100 Pa. 330, “ The contracting parties must be brought together face to face. The witnesses must have heard the parties repeat it in each other’s presence. The contract is not to be inferred from the declaration of one of the parties.” Adopting this rule, which is, in substance, the same in all of our many cases on the question, the learned judge of the court below in a very satisfactory opinion dismissed the petition. We affirm his decree for the reasons given by him.